                    Case 1:16-cr-00171-JL Document 60 Filed 09/09/20 Page 1 of 3
PROB 12C
(Rev. 8/18)

                            UNITED STATES DISTRICT COURT
                                                        for the
                                            District of New Hampshire

                  Petition for Warrant or Summons for Offender Under Supervision

Name of Offender:         Ryan Faulconer                                        Case Number: 0102 1:16CR00171
Name of Sentencing Judicial Officer:    Honorable Joseph N. Laplante
Date of Original Sentence:       March 21, 2018
Date of Revocation Sentence:     September 3, 2019
Date of 2nd Revocation Sentence: July 14, 2020
Original Offense: Possession of a Firearm by a Prohibited Person, in violation of 18 U.S.C § 922(g)(3)
Original Sentence:       18 months of imprisonment; followed by 3 years of supervised release
Revocation Sentence:     Time Served (145 days); followed by 24 months of supervised release
2nd Revocation Sentence: Seven months; followed by 18 months of supervised release
Type of Supervision:      Supervised release            Date Supervision Commenced:         August 21, 2020
Assistant U.S. Attorney: Charles Rombeau                    Defense Attorney: Charles J. Keefe


                                           PETITIONING THE COURT

☒ To issue a warrant
☐ To issue a summons
☐ Other:

The probation officer believes that the offender has violated the following condition(s) of supervision:

     Violation Number       Nature of Noncompliance
             1              Violation of Special Condition: As directed by the probation officer, the defendant shall
                            participate in a program approved by the United States Probation Office for treatment of
                            narcotic addiction or drug or alcohol dependency which will include testing for the detection
                            of substance use or abuse. On August 31, 2020, Faulconer left the sober house, Rise Above,
                            in Nashua, NH, without the permission of this officer.

                            Evidence of this consists of a conversation with a housing and behavioral health supervisor
                            that Faulconer left the program on August 31, 2020, after returning to the program
                            intoxicated. The sober house offered treatment which Faulconer declined.

              2             Violation of Special Condition: You must not use or possess alcohol. On August 31, 2020,
                            in Nashua, NH, the defendant consumed alcohol.

                            Evidence in support of this charge includes 1) a positive test alert from an alcohol
                            monitoring device which reported that the defendant submitted a breath sample that tested
                            positive for alcohol (.19 BrAC) on August 31, 2020; and 2) the probation officer’s testimony
                            about a admission made by the defendant to the probation officer on September 1, 2020.
                   Case 1:16-cr-00171-JL Document 60 Filed 09/09/20 Page 2 of 3
Ryan                                                   Page 2 of 3                                                    9/9/20



             3              Violation of Standard Condition #2: After initially reporting to the probation office, you
                            will receive instructions from the court or the probation officer about how to and when you
                            must report to the probation officer, and you must report to the probation officer as directed.
                            On or about September 1, 2020, in Manchester, NH, the defendant failed to report to the
                            probation officer as directed on September 1, 2020, following his dismissal from the sober
                            house, Rise Above.

                            Evidence in support of this charge includes the probation officer’s testimony.

              4             Violation of Standard Condition #3: You must not knowingly leave the federal district
                            where you are authorized to reside without first getting permission from the court or
                            probation officer. On or about September 1, 2020, the defendant moved to Lowell, MA,
                            without the permission of the probation officer.

                            Evidence in support of this charge consists of a phone call between the underlying officer
                            and Faulconer who admitted to residing in Lowell, MA, with his girlfriend.

U.S. Probation Officer Recommendation:
☐ The term of supervision should be
        ☒ revoked.
        ☐ extended for years, for a total term of years.
☐ The conditions of supervision should be modified as follows:

                                          I declare under penalty of perjury that the foregoing is true and correct.

                                                                           Respectfully submitted by,

                                                                           /s/Matthew P. Senesi
                                                                           Matthew P. Senesi
                                                                           U.S. Probation Officer
                                                                           603-225-1463
                                                                     Date: September 9, 2020

Reviewed & Approved by:

/s/Jonathan E. Hurtig
Jonathan E. Hurtig
Chief U.S. Probation Officer
603-225-1599



☐ No action

☐ The issuance of a warrant. Petition and issuance of the warrant to remain sealed pending arrest.

☐ The issuance of a summons.

☐ Other:
       Case 1:16-cr-00171-JL Document 60 Filed 09/09/20 Page 3 of 3
Ryan                             Page 3 of 3                                         9/9/20




                                                _______________________________
                                                     Signature of Judicial Officer

                                                          9/9/2020
                                                 ______________________________
                                                                 Date
